On Rehearing of Nos. 43653 and 43663.
McCALEB, Justice.
This is a companion suit to that of Humphreys v. Marquette Casualty Company, 235 La. 355, 103 So.2d 895.
For the reasons assigned in that matter, the judgment of the Court of Appeal is set aside and that of the district court is amended by including therein an award in favor of plaintiff and against defendants, in so-lido, for attorneys’ fees in the sum of $1,000 and a 12% penalty on all weekly compensation payments which are now due or which may hereafter become sixty days overdue. As thus amended, the judgment of the district court is reinstated and affirmed, defendants to pay all costs.
HAMITER, J., concurs in the decree.
TATE, J., recused.